Citation Nr: 0203339	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  97 30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
chloracne.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was remanded by the Board for further development 
in August 1998 and in September 2000.  

The issue of entitlement to an effective date prior to 
September 5, 1996 for the grant of service connection for 
chloracne is addressed in the remand portion of this 
decision.  

In March 2002 the RO received additional evidence from the 
veteran, subsequent to the issuance of the most recent 
Supplemental Statement of the Case (SSOC).  The Board is 
currently permitted to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  See 67 Fed. Reg. 3,099 
(January 23, 2002).  

In addition, under the regulations in effect prior to the 
above mentioned amendments, remand would not be required 
because the veteran specifically waived consideration of it 
by the RO.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence establishes that the veteran's 
chloracne is manifested by recurrent pustules and comedones 
and constant itching involving an exposed surface or area.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
chloracne have been met.  38 U.S.C.A. §§ 1155 (West 1991), 
5107 (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  


The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Through the various rating determinations issued 
during the pendency of this appeal (including a Statement of 
the Case (SOC)), the veteran was provided with notice of the 
laws and regulations pertaining to his claim for increase, 
and was provided with a rationale explaining the basis of the 
RO's determination in light of such laws and the evidence of 
record.  

Pursuant to the Board's September 2000 remand, the RO asked 
the veteran to identify evidence in support of his claim and 
provided him with a VA Form 21-4142 for the authorization of 
release of such records.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Furthermore, in March 2001 and July 2001 the RO provided the 
veteran with notice of the VCAA and advised him of the type 
of evidence he needed to submit to substantiate his claim.  
He was advised to send any medical records in his possession 
or to complete the enclosed VA Form 21-4142 for authorization 
of release of medical records.  He was asked to identify the 
place and dates of any recent VA treatment, and was told that 
such records would be obtained.  

Finally, in July 2001 the RO issued a Supplemental Statement 
of the Case (SSOC) in which it specifically cited to the new 
duty to assist law.  In light of the above, the Board 
concludes that the RO amply satisfied the duty to notify in 
this case.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  


The RO has obtained VA medical records from the Jackson VAMC.  
Following the Board's September 2000 remand, the RO requested 
records from the GA Carmichael Family Health Center.  There 
was no response to this request, and the RO notified the 
veteran of this.  

The regulations require that the RO make at least one follow-
up request for records unless it is determined that such 
records do not exist or that it would be futile to continue 
to request them.  66 Fed. Reg. 45,630 (to be codified at 
38 C.F.R. § 3.159(c)(1)).  

The RO did not make such a follow-up request; however, the 
Board finds that such a follow-up request is not required in 
this case because the veteran himself submitted records from 
this facility, and because, following the March 2001 VCAA 
notice, the veteran responded that he had no additional 
evidence to submit.  

Thus, it appears that the veteran already has submitted 
records from this facility.  Therefore, there is no further 
duty with respect to obtaining these records.  See Id.  

The veteran has not identified and authorized the release of 
any other records that have not already been obtained.  As 
noted above, the veteran specified in March 2001 that he had 
no additional evidence to submit.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).  

The veteran has been afforded three VA examinations.  In 
September 2000 the Board requested that a VA examination be 
scheduled and that arrangements be made to so schedule during 
one of the veteran's flare-ups.  While a VA examination was 
conducted in January 2001, it does not appear that the RO 
attempted to schedule the examination during a flare-up 
period.  

Nevertheless, this error by the RO is harmless and will not 
result in prejudice to the veteran in this instance because, 
subsequent to the September 2000 Board remand, the RO 
received contemporaneous records documenting active 
manifestations of the veteran's skin disorder from the GA 
Carmichael Family Health Center.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

These records are adequate for rating purposes because they 
specifically document the objective manifestations of the 
veteran's skin disorder.  Furthermore, the VA examinations, 
and other records provide a thorough description of the 
veteran's reported symptoms and their frequency.  Therefore, 
the Board concludes that the record is adequate for rating 
purposes, and another VA examination is not required.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Factual Background

In May 1997 the RO granted service connection presumptively 
for chloracne, based on a diagnosis by Dr. JDM in June 1969 
within one year of the veteran's discharge from service.  
There were no medical records dated within one or even two 
years prior to May 1997 documenting treatment of chloracne.  
The RO assigned a noncompensable evaluation for chloracne.  
The veteran appealed.  

Medical records from the Jackson VA Medical Center (VAMC) 
dated from August 1996 to January 1997 do not document 
treatment of complaints relating to the skin.  The October 
15, 1996 progress note only documented a diagnosis of 
olecranon bursitis.  However, the record contains a 
prescription box for Lotrimin Solution (noted as being a 
brand of clotrimazole) from the Jackson VAMC.  This box 
indicates that Lotrimin was prescribed to the veteran on 
October 15, 1996.  It did not specify what the prescription 
was for, but indicated that the solution was to be applied to 
the skin or affected area twice a day.  

VA treatment records dated through August 1997 do not 
document treatment of a skin disorder or complaints regarding 
the skin.  

In October 1997 a VA examination of the skin was conducted.  
The veteran reported having skin problems since 1993, 
primarily on the face and hands, but on his back and other 
places as well.  He reported that it tended to burn and itch 
when active and that it was worse with heat.  

On examination the examiner saw "little that is active on 
him."  There was cream on his face which "does not appear to 
be masking any rash."  It was concluded that it was 
impossible to make an exact diagnosis from the examination.  

In September 1998 the veteran described a variety of symptoms 
relating to his chloracne, including comedones, pimples, 
nodules, and lesions about the hands, face, and neck, as well 
as post-inflammatory scarring all over the shoulders, back, 
and a portion of the sides.  

The veteran further contended that his condition made him 
very uncomfortable as a result of constant itching and 
burning.  He reported that he was being treated with 
clotrimazole.  

On VA examination of the skin in September 1998 the veteran 
reported a 25 to 30 year history of itching and lesions on 
his face, neck, and back with burning and swelling.  

Examination revealed a cyst on the right arm; however, no 
signs of chloracne were found.  There was no severe scarring, 
no double headed comedones, no cysts, or anything else that 
would suggest chloracne.  The veteran was advised to return 
for examination during an active phase of the condition.  

In April 1999 the veteran submitted prescriptions for 
medications indicated by him as being for his skin problems.  
These records document prescriptions, originally ordered from 
the Jackson VAMC, filled by the veteran for clotrimazole 
topical cream in April 1998, September 1998, October 1998, 
January 1999, February 1999, and March 1999.  

In July 1999 the veteran submitted additional prescription 
records documenting the prescription of, in pertinent part, 
clotrimazole topical cream in June 1999.  As with previous 
prescription of this medication, the veteran was advised to 
apply it two to three times per day as needed.  

VA outpatient medical records dated into October 1999 do not 
document evaluation or treatment of the veteran's skin 
disorder.  

The veteran subsequently submitted a series of documents in 
August 2000.  This included records of prescriptions for 
clindamycin phosphate in December 1999, February 2000, twice 
in March 2000, April 2000, and twice in May 2000; hydroxyzine 
pamoate for itching in January 2000, February 2000, March 
2000, April 2000, twice in May 2000, and June 2000; Atarax 
for itching in April 2000, and azelex cream for acne in 
February 2000 and April 2000.  

One document noted that azelex was an antibacterial agent 
used to treat acne.  A VA addendum noted that he was also 
prescribed hydroxyzine and Cleocin for his rash in August 
1999.  The veteran asserted that this medication was 
prescribed for constant burning and itching of the face, 
hands, back, and neck.  

Also submitted at this time were records from the GA 
Carmichael Family Health Center (as specified by the veteran) 
documenting the presence of pustules on the back and neck on 
examination in July 1999 with an assessment of acne.  Azelex 
and Atarax were prescribed.  In April 2000 the veteran was 
seen for complaints of an itching and burning rash on his 
face.  Examination was positive for pustules and comedones.  
The pertinent diagnosis was acne, and Atarax and azelex were 
prescribed.  

In September 2000 the veteran submitted additional 
prescription records from the Jackson VAMC.  These records 
show that the veteran was prescribed clindamycin phosphate 
topical solution in August 2000, and was to apply it twice a 
day as needed.  He was also prescribed acetaminophen for pain 
and hydroxyzine pamoate for itching.  Both of these 
medications were prescribed in August 2000 as well.  



The veteran contended that these prescriptions represented 
continuous treatment for chloracne of the face, hands, back, 
and neck with constant itching.  

In October 2000 the veteran submitted prescription records of 
what he referred to as the latest treatments for his skin 
disorder.  This included acetaminophen for pain, clotrimazole 
topical cream, hydroxyzine pamoate for itching, and 
clindamycin phosphate topical solution.  All of these 
medications were prescribed in September 2000.  

In January 2001 the veteran submitted records documenting his 
receipt of prescriptions, originally obtained from the 
Jackson VAMC, for clotrimazole (October 2000, November 2000, 
December 2000 (twice), hydroxyzine pamoate (October 2000, 
November 2000, December 2000, January 2001), clindamycin 
phosphate (November 2000 (twice), December 2000), and 
ibuprofen (November 2000 and December 2000).  The veteran 
contended that these medications were for constant itching 
and burning and rashes.  

In January 2001 a VA skin examination was conducted.  The 
veteran reported that his skin problem began in 1969, 
manifested predominantly on his face.  He reported constant 
itching and burning on his face.  

The veteran's skin was checked "from head to foot" and 
revealed no evidence of active acne with no evidence of 
active blackheads, acne cysts, or develocomidones.  The only 
lesions were on his face, and this was indicated as being a 
chemical burn from strong topical medications.  There was 
some post-inflammatory hyperpigmentation.  

It was opined that the veteran's skin was very inflamed "from 
what appears to be topical treatment."  There was some 
exfoliation of the skin opined to be due to topical treatment 
and not due to acne or eczema.  There was no ulceration, and 
no severe scarring or disfigurement.  


In July 2001 the veteran submitted records establishing that 
he was continuing to have prescriptions filled for 
hydroxyzine pamoate (February 2001, March 2001, April 2001, 
May 2001, June 2001 (twice)), clindamycin phosphate (January 
2001, February 2001 March 2001, April 2001, June 2001 
(twice)) clotrimazole (January 2001, February 2001, March 
2001, April 2001, June 2001), and ibuprofen (January 2001, 
April 2001, May 2001).  

In September 2001 the veteran submitted more records of his 
obtaining prescriptions for hydroxyzine pamoate (June 2001 
and August 2001), clindamycin phosphate (July 2001 and August 
2001), clotrimazole (July 2001 and August 2001), ibuprofen 
(August 2001), and acetaminophen (August 2001).  He stated 
that these medications were for constant itching and burning, 
and for pain (ibuprofen and acetaminophen).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The RO has evaluated the veteran's service-connected 
chloracne under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  Under this code section, a 10 percent evaluation is 
warranted in cases of exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is appropriate in cases of constant itching or 
exudation, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations; or exceptionally repugnant eczema.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

The veteran's chloracne is currently rated as noncompensable.  
After a careful review of the record, the Board finds that 
the requirements for an initial rating of 30 percent for 
chloracne have been satisfied.  Medical records have 
documented positive manifestations of the veteran's acne 
(pustules and comedones) in July 1999 and April 2000.  

The veteran has also consistently reported constant itching 
of his rash.  While the record does not document objective 
manifestations of chloracne on more than a recurrent basis, 
the Board finds that his regular prescriptions (originally 
prescribed by the Jackson VAMC as well as the GA Carmichael 
Family Health Center) for treatment of his skin problems, 
including itching, tend to support his assertion that he has 
constant itching involving his skin problem.  

Thus, applying the benefit of the doubt rule, the Board finds 
that an initial evaluation of 30 percent for chloracne is 
warranted.  38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7806.  

The Board finds that the evidence does not reflect 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptionally repugnant eczema 
which is required for the next higher and maximum rating of 
50 percent.  38 C.F.R. § 4.1118, Diagnostic Code 7806.  

VA examinations have not documented any of these symptoms.  
In this regard, the January 2001 VA examiner indicated that 
the inflammatory changes of the skin were due to the 
veteran's use of topical treatment.  He also opined that the 
exfoliation observed on the skin was due to topical treatment 
and was not due to acne or eczema.  Furthermore, evaluations 
of the veteran when the skin disorder was active (July 1999 
and April 2000) did not document any such manifestations as 
are required for a 50 percent evaluation.  In addition, the 
veteran himself has not reported any of the above symptoms 
with any consistency.  He has primarily contended that his 
skin disorder is manifested by constant itching or burning.  
In light of the above, the Board concludes that an initial 
evaluation of 50 percent is not warranted for the chloracne.  
Id.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his chloracne on 
the occasion of the grant of service connection by the RO in 
May 1997, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  

In the case at hand, there is no sufficient indication of 
significant variability in the degree of the veteran's skin 
symptomatology during the pendency of this appeal, and the 
Board therefore concludes that the 30 percent evaluation 
should be assigned for the entire appellate period and not 
"staged" under Fenderson.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board concludes that, applying the benefit of the doubt 
rule, the veteran's chloracne warrants an initial evaluation 
of 30 percent.  




Additional Matters

Extraschedular Consideration

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board further notes that neither the veteran, his 
representative, nor the evidence has raised the issue  of 
38 C.F.R. § 3.321(b)(1) on appeal in terms of chloracne.  

The veteran has submitted no evidence showing that his 
service-connected skin disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  

In addition, the mere assertion that a disability interferes 
with employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  Therefore, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996).  


ORDER

Entitlement to an initial evaluation of 30 percent for 
chloracne is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has submitted a claim for entitlement to an 
effective date prior to September 5, 1996 for the grant of 
service connection for chloracne.  The RO denied this claim 
in January 2001.  In August 2001 the veteran submitted a 
Notice of Disagreement (NOD) with the January 2001 rating 
decision.  

The RO never issued a Statement of the Case (SOC) in response 
to the veteran's NOD.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (January 23, 2002) (to be codified as 
amended at 38 C.F.R. § 19.9).  

However, there are still actions that must be accomplished at 
the VARO level, as the required action takes place there or 
because current law requires it.  

Therefore, the earlier effective date claim must be remanded 
because an SOC as not been issued, as such action takes place 
at the RO.  See Chairman's Memorandum 01-02-01 (2002); 
Manlincon, supra.  

Accordingly, this issue is remanded to the RO for the 
following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issue on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to an 
effective date prior to June 5, 1996 for 
the grant of service connection for 
chloracne.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



